Title: 12th.
From: Adams, John Quincy
To: 


       The storm continued the whole day with unabated violence. Mr. Williams gave a philosophical Lecture upon hydrostatics, something different from that which we had on the same subject last year. Indeed several of the late lectures have been much diversified; and are the more agreeable on that account.
       We had in the evening a meeting of the A B. Cranch gave us the anniversary Oration, which was well written and delivered. After this a subject of importance was discussed; and then, the officers for the next quarter, were chosen from the junior Class: Abbot was elected president, Barron secretary, and Gardner deputy secretary. The members from our Class, then took their leave; and for the future are to attend only as spectators, and at their option.
      